Citation Nr: 0522138	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  97-31 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating from 10 percent for 
post-operative left inguinal hernia with ilioinguinal 
neuralgia.  

2.  Entitlement to an increased rating from 10 percent for a 
painful scar as a postoperative residual of the left inguinal 
hernia operation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from September 1975 
to September 1979, and had subsequent service in the Naval 
Reserves.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which increased the veteran's rating for left inguingal 
hernia with ilioinguinal neuralgia to 10 percent disabling.  

In a September 2000 decision, the Board denied the veteran's 
claim for an increased rating for post-operative left 
inguinal hernia, but granted a separate rating for post-
operative left inguinal hernia neuralgia, based on 
manifestations analogous to a tender and painful scar.  

By order dated in April 2001, and pursuant to VA's unopposed 
motion, the United States Court of Appeals for Veterans 
Claims (Court) vacated and remanded the Board's decision with 
regard to the claims challenged by the appellant.

In September 2001 and November 2003, the Board remanded the 
veteran's claim to the RO for additional development.

Although the issue of service connection for a left ankle 
strain had been in appellate status, in March 2005, the RO 
granted the veteran service connection for a left ankle 
strain.  





FINDINGS OF FACT

1.  The veteran's left inguinal hernia is not recurrent.

2.  The veteran has ilioinguinal neuralgia resulting in 
persistent pain in the left inguinal area.  

3.  The veteran's left herniorrhaphy scar is 4 inches by 1/4 
inch and causes pain.  

4.  The veteran's left herniorrhapy scar is somewhat deep and 
has underlying soft tissue damage.  

5.  The veteran's left herniorrhapy scar is stable, and does 
not produce ulceration.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a increased rating from 10 
percent for a post-operative left inguinal hernia with 
ilioinguinal neuralgia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7338, 
4.24(a), Diagnostic Code 8530, 8630, 8730 (2004).

2.  The criteria for an increased rating from 10 percent for 
a painful scar as a residual of a left inguinal herniorraphy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7804 (2004); 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  

3.  For the period beginning August 30, 2002, entitlement to 
a separate 10 percent rating for a scar with underlying soft 
tissue damage from a left inguinal hernia operation is 
granted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Codes 7801, 7802 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated March 2004, the RO informed the 
veteran what information and evidence he would have to submit 
in order to prove his claim for increased ratings.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The March 2004 letter 
informed the veteran that the RO would obtain any VA medical 
records or other medical treatment records that he told the 
RO about.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The March 
2004 letter told the veteran to give the RO enough 
information about his records so that the RO could request 
them.  .

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  The March 2004 letter did tell the veteran to 
provide it with any evidence or information that the veteran 
had pertaining to his appeal.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial decision in July 
1996, it is determined that he is not prejudiced by such 
failure.  VA has consistently asked the veteran for 
information about where and by whom he was treated for his 
inguinal hernia throughout the period his claim was in 
appellate status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the March 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in April 
2005, the claims were reviewed and the veteran was sent a 
supplemental statement of the case.   As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Furthermore, the 
veteran has not contended that he was prejudiced by the 
timing of the notices contained in the March 2004 VCAA 
letter.  Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 
14, 2005).  


Background

Service medical records are significant for left side 
inguinal hernia repair in 1976.  Service connection was 
established in April 1986 for status post left inguinal 
hernia and a noncompensable evaluation was assigned.

In connection with his claim for increase the veteran 
submitted VA outpatient treatment records dated from June 
1990 to January 1995.  These records show that in January 
1995 the veteran underwent surgery for a perforated gastric 
ulcer.  At the time of admission his primary complaint was of 
abdominal pain of increasing intensity 15 hours prior.  The 
veteran reported a history of intermittent mid-abdominal pain 
for several months and that he began having an increase in 
his base line pain about four days prior to admission.  On 
the day of admission the pain suddenly became severe and was 
associated with emesis.  Exploratory laparotomy revealed a 
perforated pyloric ulcer.

VA outpatient treatment records dated from June 1995 to May 
1996 show continued evaluation and treatment for left groin 
pain with radiation into the left testicle.  He was referred 
to the Pain Clinic for left ilioinguinal nerve entrapment 
syndrome.  The clinical impression was myofascial pain - left 
ilioinguinal neuralgia.

On VA examination in June 1996 the examiner noted the 
veteran's history of inguinal hernia repair in 1967 and 
subsequent development of pain.  The veteran was receiving 
pain management care, including weekly injections.  He was 
also status post repair of a peptic ulcer in January 1995.  
The veteran complained that he was unable to bend or pick up 
an object from the ground without experiencing pain in the 
left groin region.  Abdominal examination was benign except 
for some tenderness elicited on palpation of his left groin 
incisional scar, but there was no mass appreciated on 
examination and no erythema.  Genitourinary examination was 
negative.  He had abdominal discomfort and left groin 
incisional pain on moving or bending forward.  He had no food 
intolerance, nausea or vomiting.  He described the pain as 
being sharp with radiation to his thigh and left hip.  He was 
not anorexic and there was no generalized malaise.  The 
veteran had no weight loss and no generalized weakness.  
Laboratory tests and blood work were all normal.  The 
diagnoses were status post repair of left inguinal hernia, 
with complicating ilioinguinal neuralgia (neuroma) and peptic 
ulcer disease, status post repair of perforated ulcer, 
stable.

In July 1996, the evaluation for the left inguinal hernia 
repair was increased to 10 percent on the basis of tenderness 
to the incisional scar.

VA outpatient treatment records dated from June 1996 to 
October 1996 show continued evaluation and treatment for left 
inguinal hernia pain.  In early July 1996 the veteran 
received nerve block injections due to pain at the surgical 
site.  By the end of July 1996, it was noted that he was 
improving.

At a VA examination in November 1996 for the intestines, the 
veteran has persistent pain in the left groin region at the 
site of the original hernia repair.  Examination was 
essentially unremarkable except for some degree of tenderness 
and paresthesia over the region of his left groin incisional 
scar.  There was no demonstrable mass in the area and no 
erythema, swelling, bulging or ecchymosis.  In addition he 
had a well healed surgical scar in the upper midline of his 
abdomen, but no organomegaly.  His genitourinary examination 
was essentially negative.  Neurologically, the veteran was 
intact except for some paresthesia involving the left groin 
incisional scar.  His current weight was 198 pounds and his 
maximum weight over the past year had been about the same.  
He was not anemic or malnourished.  There was no history of 
nausea, diarrhea or constipation.  There was no bowel 
disturbance pertaining to the paresthesia over the left groin 
region, old surgical scar.  The diagnosis was status post 
repair of the left inguinal hernia, with residual 
ilioinguinal neuralgia.

At a VA examination in November 1996 for the peripheral 
nerves, the veteran complained of pain in the left groin.  He 
described a very sharp and resonating constant pain which 
created considerable discomfort.  The examination was 
unremarkable.  There was some decreased pinprick perception 
in the left groin area site of prior surgery.  Under 
diagnosis, the examiner wrote that the examination was 
essentially normal.  The examiner stated that the pain in the 
left groin at the site of prior surgery could indicate 
inguinal neuralgia and could have a causal relationship to 
surgery.  The examiner stated that he could find no 
significant disability except it could indeed interfere with 
activity.  

VA outpatient treatment records dated from November 1996 to 
January 1998 for continued pain along the scar diagnosed as 
hyperesthesia and was also evaluated for left inguinal 
neuralgia.  On evaluation in November 1997 the veteran 
complained of severe pain around the incision site aggravated 
by pressure and movement.  He reported that he wore a truss 
but that it was ineffective.  On examination the incision was 
well healed and there was no evidence of recurrence of the 
hernia.  There was slight tenderness of the left testicle but 
no evidence of nodules.  The clinical impression was 
questionable ilioinguinal nerve entrapment.  The examiner 
suspected a psychological aspect to the pain.  The veteran 
subsequently underwent consultation for pain management.  A 
December 1997 CT scan of the pelvis showed enlarged seminal 
vessicles; no other abnormalities were recognized.

The veteran testified at his RO hearing in February 1998 that 
he had constant pain and could not relax at all and described 
it as a sharp shooting pain from the groin area to the scar.  
He testified that he wore a truss with no relief in his 
symptoms, that he takes morphine tablets and had also been 
referred for surgery.  He testified that he was currently 
receiving treatment from the Pain Management Clinic.  He 
testified that there has been no recurrence of the hernia.

Additional VA outpatient treatment records dated from 
February 1998 to July 1998 show continued evaluation for 
complaints of chronic left inguinal hernia pain.  The veteran 
was also having pain on urination.  Medication helps him to 
sleep better, but wearing a truss and belt does not help.  A 
TENS unit was also not helpful.  The veteran had deferred 
surgery and preferring instead to try increased 
pharmacotherapy for his pain.

On VA examination in September 1998 the veteran complained of 
worsening pain in the left lower abdominal wall.  He reported 
that in 1975 he underwent a left inguinal hernia repair and 
that he was well until 1989 after lifting a heavy bag of 
groceries he felt something drop from his left lower abdomen.  
Since that time he has had pain in the left inguinal area.  
Examination showed no recurrence of the hernia and he was 
told by his physician that he had inflammation of the nerve.  
The pain was described as sharp, shooting pain localized in 
the left lower abdomen.  Symptoms were treated with 
nonsteroidal anti-inflammatory drugs, such as Motrin and 
Naprosyn and presently Nortriptyline and antiepileptic drugs 
without relief.  In 1996 several nerve blocks and scar 
infiltration with bupivacaine 0.25 percent were done with 
temporary relief.  In 1997, transcutaneous electrical nerve 
stimulation (TENS) treatments were given for a few months and 
the veteran continued to have pain. MRI and CT scan of the 
pelvis were unremarkable.  The veteran's symptoms were 
aggravated by walking, particularly going down stairs.  The 
pain had also caused sexual dysfunction due to increased pain 
with sexual intercourse.  Lately initial urination also 
aggravated the pain and impairs his sleep.  Since the 
beginning of the year he had been attending the Pain Clinic 
and taking morphine tables, 30 milligrams twice a day which 
gives him three to four hours of sleep.  He had no 
gastrointestinal symptoms, hematemesis or melena and bowel 
movements were regular.  The veteran claimed that he had lost 
weight and that his appetite was impaired.  There was no 
history of malignancy or peritoneal tuberculosis.  Other 
abdominal surgery in the past was a laparotomy in 1995 for 
repair of a perforated gastric ulcer.  The veteran was 
followed at the Pain Clinic once a month and was also under 
the care of the Mental Health Clinic for paranoid 
schizophrenia and substance abuse.

On examination the veteran was well developed and well 
nourished with normal posture and gait.  His weight was 186 
pounds with an approximate weight the previous year of 214.  
The abdomen was soft with healed surgical scars in the 
midline of the upper abdomen and the left inguinal region.  
There were no bruits or palpable masses.  There was increased 
sensitivity to touch and pressure in the left lower quadrant, 
including the root of the penis and the upper area of the 
left scrotal sac.  There were no hernias in both inguinal 
regions and the genitalia was otherwise normal.  There was no 
CVA tenderness and no motor sensory deficit.  Patellar and 
Achilles tendon reflects were active and symmetrical.  The 
diagnoses were inguinal neuralgia, left; status post inguinal 
herniorrhaphy, left and status post laparotomy for perforated 
gastric ulcer.

VA outpatient treatment records dated in October 1998 show 
continued evaluation for left inguinal hernia pain.

The veteran underwent a VA examination in January 2003.  He 
complained of severe pain in the left groin, and that it hurt 
at rest.  He had the pain virtually all day, sharp and 
shooting in nature, shooting up from the lower end of the 
incision for hernia surgery to the upper end of the hernia 
was repaired surgically.  The veteran stated that he could 
barely walk 30 yards before he got left-sided groin pain, 
which stopped him.  He had no cough and no expectoration.  

The veteran's abdomen was somewhat obsese, soft, and 
nontender.  There was no guarding, and no rigidity.  There 
were no organomegalies and no masses.  There was no active 
inguinal hernia on either side.  There was a well-healed scar 
of the inguinal hernia repair over the left groin, which was 
exquisitely tender on palpation, as well as on movement.  
There were no varicose veins.  There were no gross 
neurological focal deficits.  Diagnosis was left-sided groin 
pain, most likely a residual of hernia surgery due to 
entrapment of the left ilioinguinal nerve.  The examiner 
commented that the veteran did not have an active left-sided 
inguinal hernia.  The hernia had already been repaired 
surgically, and there was no recurrence.  The veteran did not 
wear a truss at the time of the examination.  It was likely 
that the left-sided groin pain was due to entrapment of the 
left-sided ilioinguinal nerve by scar tissue.  

The veteran underwent a VA examination in April 2005.  He 
described pain about 4-5 over 10, but the left groin was 
exquisitely tender on palpation.  The pain was minimally 
affected by analgesics to about 3/10 or thereabouts.  The 
examiner noted that the veteran's hernia had never recurred.  
It was noted that the veteran was on Social Security 
disability due to a psychiatric condition, a left ankle 
condition, and left groin pain.  

Examination showed that the abdomen was obese, soft, and 
nontender.  There was no guarding or rigidity extending from 
the xiphoid process to the umbilicus which was normal.  There 
was no active inguinal hernia, and the left groin was 
exquisitely tender on even superficial palpation.  There was 
a well-healed scar starting about 2 inches lateral to the 
penis which was on the left inguinal ligament and extended 
along the inguinal ligament for about 4 inches, and this was 
about 1/4 of an inch in width at its widest.  The scar was 
exquisitely tender on even the most superficial underlying 
tissues.  The texture of the skin over it was normal.  The 
scar was stable, and there was no loss of covering of the 
skin over the scar nor any ulcerations or breakdowns.  There 
was no elevation or depression of surface contour of the 
scar.  The scar was somewhat deep without any inflammation, 
edema, or keloid formation, and the color of the scar was 
normal compared to the surrounding areas of normal skin.  
There was no induration or inflexibility of the skin over the 
scar.  The scar caused some limitation of motion of the left 
lower extremity due to exquisite pain and sensitivity.  There 
was bilateral 2+ pedal edema.  

Diagnoses were ilioinguinal neuralgia, which the residual of 
left inguinal hernia repair, and morbid obesity.  The 
examiner commented that it was at least as likely as not that 
the left-sided groin pain was due to ilioinguinal neuralgia 
secondary to entanglement of some nerve twigs in the scar 
hernia repair, which was a residual of the left inguinal 
hernia surgery.  The examiner also commented that the veteran 
was unemployable in any capacity due to multiple co-
morbidities.  


Relevant laws and criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2004), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.


Analysis

Entitlement to an increased rating from 10 percent for post-
operative left inguinal hernia with ilioinguinal neuralgia.

Although the veteran's disability has been rated as 10 
percent disabling under Diagnostic Code 7338 for an inguinal 
hernia, it should be rated under the most appropriate 
Diagnostic Code.  

Under Diagnostic Code 7338, a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion.  A 10 percent rating is 
warranted where the inguinal hernia is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent evaluation is warranted for a small 
hernia which is postoperative and recurrent, or unoperated 
irremediable, and not well supported by a truss, or not 
readily reducible.  A 60 percent evaluation is warranted for 
a large, postoperative, recurrent hernia that is not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  Note: Add 10 percent 
for bilateral involvement, providing the second hernia is 
compensable.  38 C.F.R. § 4.71(a), Diagnostic Code 7338 
(2004).  

The evidence shows that the veteran underwent surgery for his 
left inguinal hernia in service in 1976.  Therefore, at a 
minimum, the veteran's hernia must be recurrent for the 
veteran to be entitled to a 30 percent rating, or even a 10 
percent rating.  However, the evidence from the VA 
examinations have consistently shown that the veteran's 
hernia is not recurrent.  There were no masses noted at the 
June or November 1996 VA examinations.  At the veteran's RO 
hearing in February 1998, he specifically stated that there 
had not been a recurrence of the hernia.  At the September 
1998 VA examination, there was no recurrence of the hernia.  
At the January 2003 VA examination, there was no active 
inguinal hernia on either side, and at the April 2005 VA 
examination, the examiner noted that the veteran's hernia had 
never recurred.  

As the evidence does not show that the veteran has had a 
recurrent hernia after his 1976 operation, he does not meet 
the criteria for an increased rating from 10 percent for his 
post-operative left inguinal hernia with ilioinguinal 
neuralgia when his disability is rated under Diagnostic Code 
7338.  

In fact, since the evidence does not even show that the 
veteran has a recurrent hernia (one of the requirements for a 
10 percent rating under Diagnostic Code 7338), his disability 
is more appropriately rated under Diagnostic Codes 8530, 
8630, and 8730 for disabilities affecting the ilioinguinal 
nerve.  

Diagnostic Code 8530 provides a zero percent disability 
rating for mild or moderate paralysis of the ilioinguinal 
nerve and a 10 percent disability rating for severe to 
complete paralysis of the ilioinguinal nerve. 38 C.F.R. § 
4.124a, Code 8530 (2004).  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves (2004).

Diagnostic Code 8630 refers to neuritis involving the 
ilioinguinal nerve.  Neuritis is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, and is rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123 
(2004).  The maximum rating for neuritis is for moderate 
incomplete paralysis of the ilioinguinal nerve, or a 
noncompensable rating.

Code 8730 refers to neuralgia involving the ilioinguinal 
nerve.  Neuralgia is characterized by dull and intermittent 
pain, of typical distribution so as to identify the nerve, 
and is also rated on the same scale provided for injury of 
the nerve involved, with a maximum equal to moderate, 
incomplete, paralysis. 38 C.F.R. § 4.124 (2004).  The maximum 
rating for neuralgia is for moderate incomplete paralysis of 
the ilioinguinal nerve, or a noncompensable rating.

The veteran has been diagnosed with ilioinguinal neuralgia as 
a residual of left inguinal hernia repair.  At the veteran's 
April 2005 VA examination, the examiner opined that the 
veteran's left-sided groin pain was due to ilioinguinal 
neuralgia secondary to entanglement of some nerve twigs from 
the scar hernia repair.  The veteran's entrapment of the left 
ilioinguinal nerve from the previous hernia surgery has 
resulted in persistent pain in the left inguinal area, with 
radiation to the left testicle, aggravated by pressure and 
movement.  The veteran testified that he has to wear a truss 
for support and often has difficulty lifting objects.  In 
addition to the nerve-related pain, he has also consistently 
complained of pressure and pain with activities such as 
urination and sexual activity.

The Board therefore finds that impairment resulting from the 
veteran's service-connected post-operative left inguinal 
hernia neuralgia more nearly approximates the impairment that 
would result if he had severe to complete paralysis of the 
ilioinguinal nerve under Diagnostic Code 8530, which would 
result in a 10 percent rating.  This is the highest rating 
that can be assigned when the veteran's is rated under 
Diagnostic Codes 8530, 8630, or 8730.  Since the 10 percent 
rating is the highest rating that can be assigned for the 
veteran's neuralgia, his claim for an increased rating for a 
post-operative left inguinal hernia with ilioinguinal 
neuralgia from 10 percent must be denied.  


Entitlement to an increased rating from 10 percent for a 
painful scar as a postoperative residual of the left inguinal 
hernia operation, to include consideration of a separate 
rating.

The veteran is currently assigned a 10 percent evaluation for 
his service-connected painful scar as a postoperative 
residual of the left inguinal hernia operation under 38 
C.F.R. § 4.118, Diagnostic Code 7804 [scars superficial and 
painful on objective demonstration].  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2004), including the rating criteria for evaluating 
skin disabilities (which includes scars).  See 67 Fed. Reg. 
49596 (July 31, 2002) [effective August 30, 2002].  
Therefore, adjudication of the increased rating claim must 
include consideration of both the old and the new criteria.  
VAOPGCPREC 7-2003.  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used. 
Id.  

The Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change. See 
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

As noted above, the veteran's disability was rated under 
Diagnostic Code 7804, for a tender and painful superficial 
scar.  

The Court held in Esteban v. Brown, 6 Vet.App. 259 (1994), 
that a separate rating for a tender and painful scar at the 
site of injury may be assigned without violating the 
provisions of 38 C.F.R. § 4.14 (the rule against pyramiding), 
as long as the symptomatology is not duplicative of or 
overlapping with symptomatology of the service connected 
condition.  

As noted above, the rating criteria for evaluating scars 
changed on August 30, 2002.  Accordingly, the veteran's 
disability will be evaluated under both the new and old 
rating criteria.  See VAOPGCPREC 3-2000.  As 10 percent is 
the highest rating allowed for a tender and painful scar 
under Diagnostic Code 7804, the veteran is not entitled to a 
higher rating when his disability is considered under the old 
version of Diagnostic Code 7804.  

He is not entitled to a separate 10 percent rating under the 
old version of Diagnostic Code 7803, as the evidence does not 
show a scar that is poorly nourished with repeated 
ulceration.  At the April 2005 VA examination, the examiner 
described the scar as stable, with no loss of covering of the 
skin or any ulcerations or breakdowns.  The examiner noted 
that there was no keloid formation.  Similarly, at the 
January 2003 VA examination, the examiner described the scar 
as well-healed.  

Under the new criteria, which went into effect August 30, 
2002, when a superficial scar is painful on examination, then 
a 10 percent rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).  As 10 percent is also the 
highest rating allowed for a painful scar under the new 
version of Diagnostic Code 7804, the veteran is not entitled 
to a higher rating when his disability is considered under 
the new version of Diagnostic Code 7804.  

Under the new criteria, when a superficial scar is unstable, 
then a 10 percent rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2004).  Note (1) describes an unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar.  As the findings at the April 
2005 VA examination showed that the texture of the skin was 
normal, with the scar being stable, the veteran is not 
entitled to a separate rating for an unstable scar under the 
new version of Diagnostic Code 7803.  

Under the new criteria, the veteran is entitled to a 10 
percent rating under Diagnostic Code 7801 for scars that are 
deep, or that cause limited motion if the area in question 
exceeds 39 square cm., (or 6 square inches).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2004).  Note (2) describes a 
deep scar as one associated with underlying soft tissue 
damage.  

At the April 2005 VA examination, the evidence showed that 
the area in question was not 6 square inches.  It was only 
about 4 inches by 1/4 inches.  However, regarding whether the 
veteran's scar can be considered a "deep" scar under 
Diagnostic Code 7801, the examiner at the April 2005 VA 
examination stated that the scar was somewhat deep.  Also, 
the examiner at the January 2003 VA examination stated that 
the veteran had entrapment of the left-sided ilioinguinal 
nerve by scar tissue.  

As noted above, Note (2) to Diagnostic Code 7801 associates a 
deep scar with underlying soft tissue damage.  Since the 
evidence shows that the veteran's scar has been labeled as 
"somewhat deep" and an examiner has noted tissue damage, 
i.e. scar tissue, from the scar, it is determined that 
pursuant to Esteban, the veteran has met the criteria for a 
separate rating under Diagnostic Code 7801.  

He is not entitled to a separate rating under Diagnostic Code 
7802 as the evidence does not show that the area in question 
is 144 square inches or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).  

The veteran is also not entitled to a separate rating under 
Diagnostic Code 7805 regarding limitation of function of 
affected part.  Although the examiner at the April 2005 VA 
examination stated that the scar caused some limitation of 
motion of the left lower extremity due to exquisite pain and 
sensitivity, this symptomatology is already accounted for in 
the veteran's rating for ilioinguinal neuralgia.  

In conclusion, the preponderance of the evidence is against a 
finding for an increased rating from 10 percent for the 
veteran's painful scar, from a left inguinal hernia operation 
under both the old and new rating criteria.  However, the 
evidence shows that the veteran is entitled to a separate 
rating for a deep scar under Diagnostic Code 7801 pursuant to 
Esteban v. Brown.  The separate rating is only applicable 
from August 30, 2002, as this was the date that the new 
rating criteria for scars went into effect.  See VAOPGCPREC 
3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).


Final Considerations

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  It is pointed out that at 
the veteran's April 2005 VA examination, the examiner stated 
that the veteran was unemployable due to multiple co-
morbidities.  However, the examiner also pointed out that one 
of the conditions that made the veteran unemployable was his 
non-service connected psychiatric condition.  As the evidence 
does not show that the veteran is unemployable solely because 
of his left inguinal hernia, neuralgia, and scar, the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

In reaching the determinations regarding the rating, 
consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  Specifically, the RO ordered VA 
examinations to determine the severity of the veteran's left 
inguinal hernia, neuralgia, and scar.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, aside from granting a separate 10 
percent rating for a scar with underlying soft tissue damage 
from a left inguinal hernia operation for the period 
beginning August 30, 2002, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  


ORDER

Entitlement to an increased rating from 10 percent for post-
operative left inguinal hernia with ilioinguinal neuralgia is 
denied.

Entitlement to an increased rating from 10 percent for a 
painful scar, from a left inguinal hernia operation is 
denied.

For the period beginning August 30, 2002, entitlement to a 
separate 10 percent rating for a scar with underlying soft 
tissue damage from a left inguinal hernia operation is 
granted.  







	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


